DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 02/25/2022 have been entered.  The 103 rejection on claims 1-3, 5-10, 12-14, 16-20 and 23-26 are withdrawn in light of claim amendments.  Claims 1-3, 5-10, 12-14, 16-20 and 23-26 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding claim 1, the closest prior art Droz (US 9618742) teaches 
	a device (polygonal mirror assembly 100) comprising,
	a rotatable mirror (100) disposed about the support structure (col. 7, lines 31-41, polygonal mirror assembly 100 shown in figure 1 includes a centrally-located hub 107, the hub 107 is configure to attach the assembly 100 to a frame or other structure (not shown) that will support the assembly 100, the hub 107 is a stationary point of connection, and a set of bearings or other means for rotating the assembly 100 about its longitudinal axis 104 may be included on the frame or other structure that will support he assembly 100, alternatively the hub 107 may include a set of bearings that enables the rotation of the polygonal mirror assembly 100), the rotatable mirror (100) comprising,
	a multi-sided structure (housing 101 centered on its longitudinal axis  104 comprising ends 102 and 103 that are triangular in shape, see column 7, lines 23-57, claim 1, figures 1-3A) comprising a plurality of exterior surfaces (see fig. 1-3A for plurality of exterior surfaces shown as outside surfaces called the reflective surfaces 105) and a plurality of interior surfaces (see fig. 1-3A for plurality of interior surfaces shown as inside the device of surfaces 105), wherein each exterior surface of the plurality of exterior surfaces is opposite a respective interior surface of the plurality of interior surfaces (see fig. 1-3A, each exterior surface has a corresponding interior surface), 
	a plurality of reflective surface (reflective surfaces 105), wherein each reflective surface of the plurality of reflective surfaces is disposed on a respective exterior surface of the plurality of exterior surfaces of the multi-sided structure (outside surface of device and outside surface of 105); and
	one or more support members (springs 109).
	However, regarding claim 1, the prior art Droz taken either singly or in combination fails to anticipate or fairly suggest a device comprising a shaft defining a rotational axis, wherein the shaft comprises a first material having a first coefficient of thermal expansion; and
wherein the multi-sided structure comprises a second material having a second coefficient of thermal expansion, wherein the second coefficient of thermal expansion is different from the first coefficient of thermal expansion, providing a CTE mismatch; wherein each support member comprising (i) two first ends coupled to two different interior surfaces of the plurality of interior surfaces and (ii) a second end couple to the shaft, in combination with all other claim limitations of claim 1.
	With respect to claims 2, 3, 5-10, 23 and 24, these claims depend on claim 1 and are allowable at least for the reason stated supra.

Regarding claim 11, the closest prior art Droz (US 9618742) teaches 
	a system (polygonal mirror assembly 100) comprising,
	a rotatable mirror (100) disposed about a support structure (col. 7, lines 31-41, polygonal mirror assembly 100 shown in figure 1 includes a centrally-located hub 107, the hub 107 is configure to attach the assembly 100 to a frame or other structure (not shown) that will support the assembly 100, the hub 107 is a stationary point of connection, and a set of bearings or other means for rotating the assembly 100 about its longitudinal axis 104 may be included on the frame or other structure that will support the assembly 100, alternatively the hub 107 may include a set of bearings that enables the rotation of the polygonal mirror assembly 100)
	wherein the rotatable mirror comprises,
	a multi-sided structure (housing 101 centered on its longitudinal axis 104 comprising ends 102 and 103 that are triangular in shape, see column 7, lines 23-7, claim 1, figured 1-3A)  
comprising a plurality of exterior surfaces (see fig. 1-3A for plurality of exterior surfaces shown as outside surfaces called the reflective surfaces 105) and a plurality of interior surfaces (see fig. 1-3A for plurality of interior surfaces shown as inside the device of surfaces 105), wherein each exterior surface of the plurality of exterior surfaces is opposite a respective interior surface of the plurality of interior surfaces (see fig. 1-3A, each exterior surface has a corresponding interior surface),
	a plurality of reflective surfaces (reflective surfaces 105), wherein each reflective surface of the plurality of reflective surfaces is disposed on a respective exterior surface of the plurality of exterior surfaces of the multi-sided structure (outside surface of device and outside surface of 105); 
and one or more support members (109).
Droz in view of Magee et al. (US 20180341020) teaches and renders obvious a light-emitter device (¶21, transmitter 102 includes an optical transmitter (e.g., a laser diode, light emitting diode (LED), etc.); a photodetector (figure 4); and 	a controller (controller 112) that executes instructions so as to carry out operations, the operations comprising, causing the rotatable mirror to rotate about the rotational axis (¶22, the transmit 102 and/or the transmit beam steering device (which is a solid state device with controllable micromirrors or a phased array, a motorized platform attached to a laser, a rotatable mirror, and/or any other device for beam steering) is configured to direct/steer an optical waveform to a first scan point in the FOV 106 and direct/steer another optical waveform to a second scan point in the FOV 106.  In this way, a scan of one or more scan regions, each containing a number of scan point within the FOV 106, is performed); and
		causing the light-emitter device (102) to emit light pulses (¶22, optical waveform) toward at least one reflective surface ¶22, rotatable mirror) such that at least a portion of the light pulses interact with an external environment so as to form reflected light pulses (¶22, the transmit 102 and/or the transmit beam steering device (which is a solid state device with controllable micromirrors or a phased array, a motorized platform attached to a laser, a rotatable mirror, and/or any other device for beam steering) is configured to direct/steer an optical waveform to a first scan point in the FOV 106 and direct/steer another optical waveform to a second scan point in the FOV 106.  In this way, a scan of one or more scan regions, each containing a number of scan points within the FOV 106, is performed).
	However, regarding claim 11, the prior art Droz taken either singly or in combination fails to anticipate or fairly suggest a system comprising a shaft defining a rotational axis, wherein the shaft comprises a first material having a first coefficient of thermal expansion, 
wherein the multi-sided structure comprises a second material having a second coefficient of thermal expansion, wherein  the second coefficient of thermal expansion is different from the first coefficient of thermal expansion, providing a CTE mismatch; each support member comprising (i) two first ends coupled to two different interior surfaces of the plurality of interior surfaces and (ii) a second end coupled to the shaft, in combination with all other claim limitations of claim 11.
	With respect to claims 12-14, 16-20, 25 and 26, these claims depend on claim 11 and are allowable at least for the reason stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872